People v Williams (2022 NY Slip Op 00618)





People v Williams


2022 NY Slip Op 00618


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Jan. 28, 2022.) 


MOTION NO. (32/18) KA 14-02203.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTALYN D. WILLIAMS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.